Establishing the European Globalisation adjustment Fund (debate)
The next item is the report by Roselyne Bachelot-Narquin, on behalf of the Committee on Employment and Social Affairs, on the proposal for a regulation of the European Parliament and of the Council establishing the European Globalisation adjustment Fund - C6 0082/2006 -.
Member of the Commission. (CS) Mr President, I should like to thank Parliament and in particular Mrs Bachelot for her unstinting efforts towards progress in negotiations on the European Globalisation Adjustment Fund (EGF). I should also like to take this opportunity to thank the Finnish Presidency for its hard work in securing the adoption of the EGF proposal at first reading. The adoption of the fund will send out a clear political signal that the EU depends on its citizens.
We should keep in mind why this fund came into being. Nobody is in any doubts as to the contribution made by world trade to our labour markets and economy. In some areas, however, the opening up of world trade has led to changes in the structure of our economies, which has in turn led to substantial job losses. We are often able to predict change and to react to a particular situation by establishing support mechanisms such as the European Social Fund. Sometimes, however, it is not possible to predict where and when job losses will occur and the extent of the impact. We now have the EGF to react to such crises.
The Commission has, from the outset, highlighted the importance to European citizens of this fund, which is a tangible expression of European solidarity. In recent years, the EGF has, for example, played a role in compensating for the serious job losses arising from changes in the textiles industry. When quotas were abolished in the textiles and clothing sector at the end of 2004, as part of the WTO textiles and clothing agreements, many workers in the sector in Europe were threatened with redundancy. Among the affected regions were Valencia and Catalonia in Spain, and the south west region of the Czech Republic. There were also significant job losses in the footwear industry, for example in the French region of Pas de Loire and the Hungarian region of Western Transdanubia. In this case, the EGF was able to help workers to find new jobs, develop new skills, obtain qualifications, or take the major step of starting their own businesses. The Commission based its proposal on the Council's mandate to establish a fund specifically aimed at providing additional support for employees who have lost their jobs following major structural changes in world trade. The criteria for assistance proposed by the Commission reflect the Council's requirement that the assistance from the fund should be subject to clear criteria concerning the extent of economic disruption and its impact on local, regional and national economies.
In the existing version of the adopted text, the positions of Parliament and the Council are perfectly in tandem. The Council and Parliament supported the criteria for providing assistance in relation to cases, on the one hand, of large corporations and, on the other hand, of SMEs. The amendment on flexibility, which should take into account the fears of Member States with smaller labour markets and should cover exceptional cases, also won considerable support.
The regulation also provides Member States with an opportunity to support aid from the fund more broadly, with measures that are dependent on the nature of the crisis and the actual situation in the individual countries.
Once again, I should like to thank you and in particular Mrs Bachelot for your efforts in getting this fund off the ground at the beginning of 2007. We must now get down to work together so that all of our instruments and policies bring benefits to the people of Europe. I am sure that the combination of policies and efforts at national and EU levels, with the European Social Fund and now the European Globalisation Adjustment Fund, will bring benefits to our citizens.
Mr President, Commissioner, ladies and gentlemen, tomorrow, we shall in fact give our verdict for the third time on the Globalisation Adjustment Fund. The founding act of the project was the adoption of the Böge report on the 2007-2013 financial perspective. In addition to the draft Fund, Article 28 of the interinstitutional agreement thus defines the annual sum of EUR 500 million, budgeted over seven years, together with part of the budgetary procedure.
The second ratification was expressed within the context of Mr Cottigny's own-initiative report on restructuring and employment, which was adopted in March: the latest events in the automobile sector tend to make us more vigilant regarding the future of weakened or declining economic sectors. I should like, on the occasion of our debate, to pass on my thoughts and to give my support to the employees affected by the social disaster at the Volkswagen plant in Forest.
Parliament has therefore twice voiced its support for the conclusions of the Hampton Court Summit, which ratified the draft fund devised by the President of the Commission, Mr Barroso. The Committee on Employment and Social Affairs adopted the report on the draft regulation on Thursday 26 October by a very large majority, and this serves as a basis for the negotiations in trialogue, the aim of which is to obtain an agreement at first reading, such that, as you said, Commissioner, the fund might be operational as from 1 January. The negotiation in trialogue ended positively on Thursday 30 November, with my agreement and with that of Mr Andersson and Mr Lewandowski, together with that of the draftsman of the opinion, Mr Seppänen, on the budgetary part, where he had access to enhanced cooperation.
I should like to thank the shadow rapporteurs for their constructive spirit - this report belongs to you, Mr Cottigny, Mr Beaupuy and Mrs Schroedter - as well as the group coordinators. I am also grateful to the representatives from the Commission and from the Finnish Presidency.
The day after the trialogue, the agreement was ratified at the Council by Coreper: an agreement at first reading on the creation of the EGF is therefore in the hands of the MEPs, who will vote tomorrow.
Four principles have guided the work of our Committee on Employment and Social Affairs, and we have preserved them throughout the debate. The first principle is European added value. It is by no means a question of substituting for the Member States when it comes to dealing with the social effects of industrial disasters. The EGF's operations will be focused on cases symbolising European-wide social disasters, which take place following a change in the structure of international trade. The European Parliament has therefore specifically insisted that the 50% cofinancing rule be laid down in Article 10 of our regulation, thus marking the European ambition and not the provision of European aid for international issues. Equally, we have introduced the transnational element of certain issues.
The second principle is responsibility. Responsible, as it is, for international trade negotiations, the European Union thus accepts the potential consequences of its strategic decisions. Our responsibility is indeed to accept the positive aspects of globalisation, but also to take account of its potentially negative effects.
The third principle is justice. Justice firstly, because we are addressing men and women. Territorial justice, too, because all of the Member States are involved, and we have rejected discrimination against small labour markets, which will be eligible from now on via the safeguard clause and the extension of the provisions of Article 2 b).
The fourth principle is effectiveness. In Article 3, on eligible actions, we have clearly prohibited passive social protection measures. We want proactive measures aimed at getting workers back to work, particularly older workers, who should not be condemned to compulsory early retirement or to prolonged periods of unemployment. The EGF programme thus has a place in the Lisbon Strategy, in that it helps European competitiveness. Effectiveness also means controlling and evaluating the process, on which our Parliament has laid a great deal of emphasis. Our objective is well and truly to provide Europe, thanks to the EGF, with a similar instrument to the one that has already existed for 40 years in the United States in the form of the Trade Adjustment Act, which last year helped more than 170 000 US employees, over 70% of whom found a long-term job.
Many of my colleagues support the idea of the Fund, but regret the lack of money involved. I understand them. Nevertheless, I would emphasise the fact that this is an experimental move, which will have to be analysed, then refined and enhanced. This experimental move will constitute the first stage in the establishment of a genuine global European strategy on globalisation. There is no such strategy today, and not for long will we be able to remain the only strategic trade actor in the world to do without such a road map.
draftsman of the opinion of the Committee on International Trade. - (IT) Mr President, ladies and gentlemen, globalisation does not just make victims of developing countries, but also of countries in Europe.
The main victims of globalisation have been the populations of those developing countries where the abolition of tariffs by the WTO has not had any tangible effect. However, there are sadly victims in Europe, too, where the living conditions of many Europeans have dramatically worsened. There are no jobs, or they do not pay enough, or they are no longer secure.
The welfare state and social security are in crisis. The Globalisation Adjustment Fund is important, insofar as it sends out a positive message, but unfortunately this is more or less just a symbolic message. The appropriations are not actually sufficient to meet the ambitious objectives stated, and the number of workers that will be able to be helped - between 35 000 and 50 000 - is also more or less symbolic. We can therefore expect the Fund to be spread here, there and everywhere, leaving the many applicants empty-handed.
draftsman of the opinion of the Committee on Budgets. - (FI) Mr President, we on the Committee on Budgets are particularly interested in how money that has been saved in other areas of expenditure is to be transferred to this fund. If the budget is drafted for year N, the Council wanted to use the money according to the following procedure: first the unused margins for year N minus 1 preceding the budget under debate would be transferred to the European Globalisation Adjustment Fund and only then would the unused commitment appropriations for year N minus 2 preceding it be transferred to the fund. Parliament, however, could not accept the logic of this order of events. We wanted first to use the known commitment appropriations for the year N minus 2 preceding the drafting of the budget and only then the margins for the year N minus 1.
The Commission supported Parliament's position, a strong indication of which is the letter on fund transfers sent to Parliament by Commissioner Dalia Grybauskaitė. The Council accepted this arrangement at the trilogue meeting. I want to thank Roselyne Bachelot-Narquin for her excellent levels of cooperation. The Committee on Budgets can thus adopt the outcome of the trilogue discussions.
draftsman of the opinion of the Committee on Industry, Research and Energy. - (CS) Ladies and gentlemen, despite differing opinions over the existence of the European Globalisation Adjustment Fund (EGF), the Committee on Industry, Research and Energy has concluded that the fund might act as an expression of EU solidarity with workers who have lost their jobs owing to changes in the structure of world trade. In my view, the Commission's original proposal, which was based on the discussions and compromise proposals in the committee, was better suited to the needs of most Member States, including the smaller ones, and also to the conditions faced by SMEs. The key criterion remains access to the fund.
Unfortunately the document before us today concerning the establishment of the fund fails to take sufficient account of the - unanimously adopted - conclusions of the Committee on Industry, Research and Energy. For example, the provision of financial aid still depends on reaching a minimum threshold of a thousand workers who have been made redundant. The EGF should be a source of rapid assistance. As we say in our country, 'He who gives quickest gives twice.' Yet there are no deadlines set out here by which the Commission must issue decisions on the provision of resources from the funds. The fact that EGF is restricted to compensation for relocations of production outside the EU is also, in my opinion, an unpromising sign, although I am aware that under Community law no other options are possible. Nevertheless, I have often heard a similar opinion being expressed during negotiations in Parliament and the Commission, and the European trade unions have also criticised the double standard in the approach to the unemployed.
The proposal before us today to establish the EGF, as distinct from the version adopted by the Committee on Industry, Research and Energy, does not reflect the conditions faced by the small Member States or the SMEs, which are the very backbone of the European economy. For this reason, I will not be alone in finding it difficult to lend my full backing to this version of the EGF.
draftsman of the opinion of the Committee on Regional Development. - (PT) Mr President, Commissioner, ladies and gentlemen, the European Globalisation Adjustment Fund came about as an attempt to address social emergencies that have arisen in EU Member States. The economic scourge of unemployment, caused by globalisation-related phenomena, is clearly one such emergency, and, with 19 million people unemployed, solutions must be found.
This Fund is to be supplied from the unused amounts from other headings, up to a maximum of EUR 500 million per year. It will not have its own funding line, nor will it be possible for the fund to be brought forward from the following year, as is the case with the Solidarity Fund. This is a serious problem because we may be declining to intervene in clearly eligible situations owing to a lack of available funding. I broadly welcome this regulation. I must, however, register my scepticism as regards the tight eligibility criteria laid down in Article 2. We managed to bring in a flexibility clause, but I fear that it may be insufficient to protect smaller countries and regions that may not have met the quantitative criterion but in which the impact of globalisation may be extremely serious.
It is essential we contribute with an instrument that strives to preserve the European social model, which lies at the very core of Europe. For this to happen, we must use the Globalisation Adjustment Fund to support our workers and support the workers of the rest of the world by making social criteria a barrier to the import of certain products into European territory. Only in this way, and by promoting fairer trade, shall we defend our social model and champion the interests of millions of citizens throughout the world.
Lastly, I wish to say that we must respond, as a matter of urgency and before it is too late, to these serious economic and social problems caused by globalisation.
on behalf of the PPE-DE Group. - (NL) Mr President, the Council has, in its infinite wisdom, decided to set up, at Mr Barroso's suggestion, the globalisation fund that is the subject of today's debate. We could have also opted to convert the ESF, for example, but we did not. On the positive side, I think, is the fact is that we are acknowledging with this proposal that globalisation has implications. It has positive implications in the sense that it is the best development aid, while the negative implications are to be found in our own labour markets. We are now trying to cushion this with EUR 500 million annually, which will not be enough.
I would, however, thank the rapporteur for making a huge number of improvements to this proposal in recent months, and I should like to give you a thumbnail description of them. First of all, the unemployed within the somewhat smaller labour markets will now also be able to tap into this fund, 15% of which has been set aside for this purpose. Secondly, if thousands of people are made redundant within the next nine months, they will be able to enjoy the benefits of this fund and that is vitally important to the SMEs. Thirdly, the 50% cofinancing measure has been removed, which is excellent. Fourthly, the definition of the SME has been extended. Fifthly, there is no longer any passive support, as this is termed in the proposal, for social security; instead, an active employment policy is pursued with means of this fund.
Finally, we can decide on spending together with the Council. To sum up, I am pleased with the way in which adjustments have been made. Even if a disaster were to strike in my region, this Fund can be used to enhance further employment. I would extend warm thanks to Mrs Bachelot, as well as the Committee on Budgets and my own Committee on Employment and Social Affairs for this.
on behalf of the PSE Group. - (FR) Mr President, Mr Špidla, Mrs Bachelot-Narquin, ladies and gentlemen, I should like to begin by congratulating our rapporteur, Mrs Bachelot-Narquin, not because it is customary to do so, but because she has been able to put her stamp on this report. During our work, she has been able to establish a constructive frame of mind with all of the draftsmen and the groups, which now enables us to examine a report at first reading, something that we could not have hoped for only a short time ago.
Yes, ladies and gentlemen, to the great displeasure of those who think that Europe is nothing but a large market with no political objective, the European Globalisation Adjustment Fund is going to come into being. It is true that the delivery has been painful and that, sadly, the case of the Volkswagen-Forest employees, about whom I cannot help but think this evening, has hung in the balance. It has enabled the detractors of the project to realise how useful and, moreover, necessary, this Fund is. It is quite clear that the Socialist Group in the European Parliament was unwilling to accept just any compromise when it came to reaching this agreement at first reading, but we are genuinely satisfied with the results of the trialogue.
We particularly welcome the integration of the Fund regulation; the assurances that we have obtained thanks to the tenacity of the members of the Committee on Budgets; the implementation of the safeguard clauses, which will enable us to support employees who have been made redundant; the creation of a European one-stop shop, which will guarantee everyone equal access to information; the certification of acquired experience, which recognises employees who find themselves out of a job after years of work; the funding of cooperative projects and the obtaining of micro-credits; and the maintaining of Article 10, which sets a rate of 50% for the European Globalisation Adjustment Fund's contribution to the funding of issues, which makes this tool an entirely European fund. An agreement is never perfect, of course; it is the fruit of compromise.
The Socialists regret, for example, that, as regards the resources allocated to this Fund today, the European budget does not exceed EUR 115.5 billion. It is a pity that we did not see more money go into this budget.
Thanks to this agreement at first reading, this Fund will be operational as from 1 January. It gives rise to a hope, that of seeing work finally begin on a social Europe. It is important to understand that job insecurity and the pitting of European workers against each other is not the norm. It is up to Europe to guarantee employee protection. Social Europe is the only Europe that can now bring the citizens closer to their institutions.
This Fund represents the first stage towards a more united Europe. Today, Europeans expect Europe to contribute to their job security and their lifestyles, in the same way that it has been able to guarantee peace and stability for almost 50 years.
on behalf of the ALDE Group. - (FR) Mr President, Mr Špidla, ladies and gentlemen, thank you for being present and, above all, thank you to Mrs Bachelot-Narquin who, as my fellow Member, Mr Cottigny, did such an excellent job of saying just now, has succeeded in uniting the ideas of various parties within Parliament: it is most certainly not the case that she lacks ideas, but the fact of supplementing them with the ideas of various parties has actually enriched the debate. I should like to thank you too, Mr Špidla, for the participation of the Commission which, acting on the Council's wishes, has proposed a text on which we have been able to work. I note that the Council is not very well represented this evening: without doubt, the low turnout is compensated for by the quality of the persons present.
We have finally reached an agreement: that is the crucial point. Once again, if anyone should doubt Parliament's ability to enrich the texts proposed to it by the Commission, well, this evening, we can prove it to them!
I do not wish to go back over what Mrs Bachelot-Narquin ably summarised. However, I should like to highlight a point that I feel is crucial in terms of the positive aspect of the text submitted to us, which I have no doubt we will adopt tomorrow: it is the very proactive aspect that we are going to provide in the area of retraining, of reemployment, of the reemployment of employees who are going to be affected by these globalisation-related developments, at a time when they are going to lose their jobs. We have insisted in our various debates that, thanks to training schemes, business start-up assistance and skills appraisals, to mention just a few examples, workers can immediately benefit from this money with a view to finding a job.
Over and above these congratulations, however, I should like to guard us against a great danger: the illusions created by the communication on this Fund. Mr Cottigny, who is clearly highly motivated by human kindness and by his desire to create a social Europe, etc., did a good job just now of outlining all the hopes presented to us. I would advise caution: we only have EUR 500 million and, even if we had more, is it up to the European Union to take the place of training bodies, of the State, of the regions, of the local councils and of all the contributors, of which there are many?
Next, it is quite important to understand that this system only exists when, unfortunately, a business winds up and has to file for bankruptcy, has to stop its activities. The same goes for its suppliers, its various service providers. Last week in Brussels, under the chairmanship and on the initiative of Mr Špidla, a two-day forum was held on restructuring. Well, I should like to say at this point that the work done by the European Union on these restructuring arrangements is very important because it is precisely going to allow us to take a dynamic approach to preventing a number of negative effects and, therefore, factory closures.
I believe that the message that we, and particularly you, Commissioner, together with our Commission bodies in general, should send out is that, on the one hand, there is a human desire to provide new resources through this Globalisation Fund, and that, on the other hand, Europe, using the bulk of this budget, is dedicated to adapting to the modernisation of our European Union so that our general economy, and therefore, in fact, our employees, are better able to dominate the world's developments. I believe that this is the message that we must send out, so that we do not have the kind of communication that is simplified in the extreme and that penalises the entire European Union.
on behalf of the Verts/ALE Group. - (DE) Mr President, Commissioner, ladies and gentlemen, if you expect me to join in singing the praises of this Globalisation Adjustment Fund, then you are making a mistake, for, as we recall, the fund was made necessary by the unwillingness of the Commission and the Council to include consideration of the social dimension in their international trade policy from the very outset.
If European economic policy does not run in tandem with social cohesion, then the fund is, in essence, a fire extinguisher, one reliant on modest, indeed minimal resources in a reserve the funds for which have to be collected together as and when European policy, being socially unbalanced, has failed. This House was then left with no option other than to help establish this fund, but it would have been better if the Council had topped up the Budget with more money for the long-term restructuring and modernisation of, and job creation in, regions and sectors, so the rapporteur, Mrs Bachelot-Narquin, really does deserve gratitude for having - in the face of resistance from both this House and the Council - ensured that a draft with real improvements in it can become, in a single reading, the legal basis for this Fund.
It really is good that she has agreed to our amendments. This House has done away with discrimination against older workers and enabled them to have the same opportunities for continued employment as their younger colleagues; it has caused the same weight to be given to the principle of gender mainstreaming as it receives in the European Social Fund, and - crucially - this Fund has been enabled to make microloans enabling workers to acquire the capital they need if they are facing unemployment and want to become self-employed for lack of any alternative - and that is precisely the point: they have no alternative, because Europe's trade policy has been wrongheaded from the word go.
In this area, too, we have supported the rapporteur, since she has done her bit to improve the opportunities for making use of this fund.
on behalf of the GUE/NGL Group. - (PT) The Commission's proposal is no more than a palliative for the serious problem of the impact of globalisation in a number of Member States.
The restructuring and relocation of multinationals are, alone, known to cause many thousands of redundancies and to hamper development in large parts of various countries in which there are no employment alternatives. Apart from the obvious inadequacy of the overall amount proposed, restrictions have been imposed that, in practical terms, prevent the Fund being used in countries such as Portugal, which is experiencing serious problems due to multinationals relocating their factories.
By not allowing the use of the Fund when companies are restructuring and relocating within the EU, we are preventing the workers in well-known cases such as that of Opel in Azambuja, which is to relocate to Spain, from receiving support. The same could happen in other cases, such as that of Johnson Controls, which is threatening to move to Romania, that of Lear and those of many other firms relocating to Poland and other EU countries.
In reality, then, this Fund is a symbolic measure that does not provide solutions. Its budget is limited and its eligibility criteria are restrictive. The Commission estimates that between 35 000 and 50 000 workers could benefit from the Fund, but, by 2005 alone, the number of workers laid off as a result of restructuring had topped 570 000, most of the redundancies being due to relocations within the EU. Despite its grandiose name, the Globalisation Adjustment Fund is no more than a smokescreen designed to conceal the serious consequences for workers of the neoliberal policies pursued and implemented by the EU.
The Fund is not intended to stop the redundancies, factory closures, relocations and the quest for the maximum profit at the minimum cost, with the workers treated as mere numbers to be cut back on. The only intention is to soothe the consciences of those responsible for such actions.
(PT) Mr President, globalisation is one of the defining features of our times and should be seen in a positive light because, first and foremost, it puts everyone in contact with everyone else, which is a good thing. Globalisation has already pulled millions of people out of poverty, and that is another good thing. In coming to terms with globalisation, Europe is doing what it has always been able to do well: it has opened up to other cultures. Yet we must be aware that globalisation also has some worrying aspects, for certain regions of Europe in particular.
There is a political angle to the decision to set up the Globalisation Fund, which was taken simultaneously by the three most important EU institutions. This was the first time that the three institutions had acknowledged the existence, in the European area, of the negative aspects of globalisation. With the closure of industrial units, there are clear signs of major concern in certain strata of our societies. People are not so much concerned at the moment with fighting for more rights, but rather with trying at least to keep things as they are. In broad strata of our society, there is a feeling that I have no qualms about describing as a certain fear, a fear of the future, which I feel will only be overcome if people are prepared to change. When people are concerned and fearful, it is very difficult to accept any kind of change.
To my mind, this fund is, more than anything, a way of helping to encourage the most vulnerable workers to change. It is not, and nor, in my view, does it seek to be, a miracle cure for redundancies and for the consequences of company restructuring, closures and relocations. The Fund's raison d'être relates solely to people in a very precarious situation, whom we want to help regain a high level of self-esteem as quickly as possible. I wish to congratulate the rapporteur and to say that I support this report.
(SV) Mr President, I want to begin by thanking not only the rapporteur, Mrs Bachelot-Narquin, for a quite excellent piece of work but also the shadow rapporteurs, including Mrs Schroedter, who became involved. I also wish to thank the Council, which is not present, for being so attentive, and the Commission for its constructive approach to the trialogues. Others have talked about the improvements made, for example, when it comes to cofinancing, small labour markets and such like. A host of improvements were made. I want to emphasise what Mrs Bachelot-Narquin said, namely that the fund will not solve all the problems, that what we have here is European added value and that the Member States, regions or companies are not relieved of their responsibility to face up to globalisation. What we are talking about is added value. Do not imagine that this fund will solve all the problems, most of which will have to be solved in the Member States. It is an important contribution, however.
Secondly, the fund is not about supporting companies or specific regions. We have other aid for those purposes. It is about reintegrating workers who, through no fault of their own, have been affected by globalisation, so that they might re-enter the labour market as soon as possible. Fortunately, the proposals will enter into force as early as on 1 January. I should like to thank everyone for their constructive cooperation.
- (LT) Mr President, ladies and gentlemen, I would first like to congratulate Mrs Bachelot for preparing this complex report. I am sure that the authors of the Globalisation Fund idea and the rapporteur herself had a lofty goal - to help people who find themselves without a job.
However, ladies and gentlemen, before voting I would like you to ask yourselves a few questions:
1. Is it really the role of the Commission to regulate and interfere in the micro-management of enterprises in the entire Community?
2. How will the Commission determine whether an enterprise is leaving the market because of the effects of globalisation or just because of normal competition? We know that every year thousands of enterprises go bankrupt due to the normal course of events.
3. How will we explain why no help is forthcoming for the employees of enterprises that go bankrupt in the normal course of events? Is this Fund likely to become yet another bone of contention among the people of the Community?
4. Why would the programmes, that the Commission is going to offer for re-qualifying, help in finding employment and other consultations, work better than the programmes already in place that are often offered free of charge? As we know, they are not very effective.
The Globalisation Fund idea may make sense politically, but the proposed Regulation clearly lacks economic logic. It goes against basic free market principles and particularly against the principle of competitiveness.
There is no guarantee that the funds will go to people who have found themselves without a job, rather than to consulting enterprises or other intermediaries.
Therefore, without clear answers to these questions I think it will be hard to vote in favour of this document.
(FR) Mr President, Mr Špidla, Mrs Bachelot-Narquin, as my colleague, Mrs Schroedter, has already pointed out, our group has indicated that it agrees with the outcome of the trialogue, and has done so in order to have the Fund implemented as quickly as possible.
I should like to stress in this House that this aid is intended directly for workers and that its primary aim is to get people back to work, which I feel is very positive.
Regarding the intervention criteria laid down in Article 2, there remain some margins for interpretation, which the Commission will have to clarify in its guidelines. The planned job losses are clearly linked to structural changes in international trade for the sectors concerned. That being the case, what is regarded as a serious economic disruption remains subject to interpretation. That is why we believe that the automobile sector can come under this plan and that, as such, the Volkswagen Forest workers and the sub-contractors should be able to benefit from this extra aid.
As desirable as it is, this new Fund will obviously not prevent working conditions from continuing to deteriorate under the pressure of competition organised between various production sites of the same group, located inside and outside the Union.
The Group of the Greens/European Free Alliance repeats its request for the Commission to propose a legal framework aimed at creating European, sectoral and group collective agreements, enabling us to anticipate restructuring and not to suffer it.
(HU) We are all aware that views differ among the political groups in terms of an assessment of globalisation, but the same is true within European society as a whole. Although nowadays it is mainly the relocation process in Europe the public is aware of, let us not forget either that Europe was the main beneficiary from globalisation during the last century.
Taking all this into consideration, it is possible, in principle, to agree to the establishment of this fund. However, the draft text for this has also raised serious concerns in a number of respects. It would not be appropriate if interfering in European funds only helped to cover up the lack of competition, or if the method of determining the criteria for the funds turned old and new Member States against each other. As regards the first issue, we need to create the opportunity for improving and maintaining competitiveness within a European framework. This is where legislation has a serious role to play. I would mention, first of all, efforts to create an internal market. This means that the globalisation fund cannot dispense with those whose job is actually to ensure that European companies, based in Europe and employing EU workers can not only continue to operate, but increase their revenue too.
The other issue is connected with this. I would like to emphasise that it is not our job to create difficulties between old and new Member States, as is happening with the free movement of workers, but to work together to make the Union commercially competitive. This is why the award criteria system needs to be just and fair to all Member States. We have managed to improve the original proposal, thanks to Roselyn Bachelot, so that, in its present form, it is already acceptable, even if it is of mainly symbolic significance.
(ES) Mr President, like other Members, I shall begin by expressing my satisfaction, though also a degree of caution. We have reservations because, though it is a very appropriate response at this time of so much anguish for so many of our fellow citizens, it would be a mistake to raise expectations only for them to be dashed.
We can say, however, that a positive message will be sent out tomorrow, which will firstly show that a way of working has been employed that overcomes the differences amongst our parties, in order to reach agreement on problems that we have in common. There is broad agreement between the Council, the Commission and Parliament, also demonstrating that a good method has been employed. Above all, however, this legislation demonstrates that we are once again seeing that Europe means solidarity, that Europe provides a social model, and that we are sensitive to our citizens' demand that Europe should exist between our States and the world in order to support the victims of globalisation, those who pay the price for globalisation.
Though in a symbolic and limited manner, we are prepared to provide them with a new instrument, which must of course be managed extremely efficiently, given its limited resources, and which is dedicated to those who suffer most, the workers, enabling them to return to the labour market.
Mr President, Parliament has done a good job and tomorrow I shall vote in favour, like the majority of my fellow Members.
(LT) Mr President, ladies and gentlemen, in this Parliament, when we are discussing the effects of globalisation, we often hear certain countries expressing pride in having transferred manufacturing processes to third countries with cheap labour costs.
However, the transfer of manufacturing processes has another side to the coin - the loss of jobs and prosperity of EU citizens.
We can see the first sign of European solidarity with those becoming unemployed - Europe adapting to a Fund for the consequences of globalisation.
According to the Regulation, the Fund's money will be used in accordance with strict criteria, having regard to the scale of economic disruption and the effect on the local, regional or national economy.
How is the scale of economic disruption to be determined?
The Regulation suggests that aid be offered when job losses affect 1 000 employees; the EP suggests that in exceptional cases it could also be offered for 500 employees. However, in the small EU countries over 90% of enterprises are medium-sized or small, and over 90% of these are micro-enterprises.
Therefore, in reality the aid will go to large enterprises in large countries.
EGF aid is paid only once, but it should be tied to the creation of new employment opportunities in an endeavour to reintegrate workers into the employment market.
(DE) Mr President, the approach taken by the Globalisation Fund is very much the right one, in that it is intended to act in solidarity with those workers who have lost their jobs as a result of international business relocations, making available temporary income support for the purpose of their further training and reintegration, in order to give them new opportunities for employment. Having the right idea, though, is a long way from doing the right thing.
The people on the receiving end are bound to be bitterly disappointed when the money - which amounts to a maximum of EUR 500 million per annum - runs out; raising high hopes and then dashing them is a sure-fire route to long-term frustration. The fund goes about things the wrong way, in that it addresses the symptom rather than the causes of the lay-offs; the authorisation procedures are too complicated, and there is loads of red tape, which makes for considerable expense, but, above all, it does not work for SMEs, in that, for example, a reduction in the threshold from 1 000 layoffs to 500 has been refused, and, moreover, when fewer than 1 000 workers are laid off, only 15% may be paid out as against the 20% that we seek.
The Fund is meant to kick in when a given Member State reports 1 000 layoffs from its SMEs over a period of nine months, whereas the Committee on Employment and Social Affairs had demanded a period of twelve. There is a need for a great deal more structural investment in our Member States, not only in research and innovation, but also in high-quality education and training, which the European Union is supporting in both the short and long terms with programmes for lifelong learning. Money from the ESF is also being used to fund older workers through retraining, the completion of their education, and their integration. The Globalisation Fund was pushed through the institutions in short order; in its present form, not even its basic approach is likely to meet the public's high expectations.
(IT) Mr President, Mr Špidla, ladies and gentlemen, I should also like to say how satisfied I am with this important measure.
The fund is one of the most significant tools for forging a European identity. This is true on both a symbolic and a practical level, since it provides backing for active policies for male and female workers who are at risk of losing their jobs, or who have already lost them, mainly as a result of company relocations.
The Committee on Economic and Monetary Affairs did not express its opinion because of an unexpected and inexplicable majority of votes against, which luckily I now see has been readjusted. Thus, the committee has sidelined itself from being able to offer positive contributions, and has lost the opportunity to improve the text on matters that fall within its competence.
I would like to say that, despite the device of a reserve for exceptions, the setting of a quantitative ceiling is liable to make it difficult to perceive the diversity of individual countries' productive systems, and risks failing to target the true losers: those who do not have effective national legislation to protect workers of both genders, small businesses and industrial areas.
Mr President, British Conservatives are not unreservedly enthusiastic that there should be a globalisation fund at EU level. The good news is that this proposal is about helping people, helping them cope with the challenge of change, and we support such a principle wholeheartedly. At issue is whether such help should be at EU rather than Member State level. However, to be frank, the fund is also about helping certain governments sell the idea of globalisation to their voters. This is not a criticism. We support that idea too.
There is indeed unease in certain countries and certain quarters that the wind of global competition can be a chill wind for some. This is understandable. It is also true. It is in all our interests that concerns regarding possible downsides of globalisation are addressed so that the upsides of globalisation can be released.
I congratulate the rapporteur on her thoughtful and considered report and for her positive work in the trialogue. However, concerns remain about the fund itself and it has been no surprise that in the various discussions in committee voices have been raised saying: if there is to be such a fund, let it be bigger; if there is to be such a fund, let it be easier for us to get our hands on it. Once the EU proposes any new budget line, there is usually such a clamour. But in this case there is not really a separate budget line, as the amount available will basically be made up of monies unspent elsewhere. This is not just untidy, it is bad accountancy practice.
I am encouraged that the rapporteur and indeed the committee have supported a key amendment of mine to Article 18(3), which states that 'it is the responsibility of each Member State to ensure it has smoothly functioning management and control systems' to track the expenditure and to make sure it is justified and that 'it is the responsibility of the Commission to verify that such systems are indeed in place.'
Globalisation can indeed be a challenge but, in the context of the auditors' failure to sign off the overall annual accounts for the 12th successive year, the management and control of this spending is possibly the biggest challenge of all.
(FR) Mr President, I, like my fellow Members, welcome the creation of this Fund, which gives great hope to employees worried about relocations and which has given rise to countless debates within our respective committees, particularly with regard to its amount, to the award criteria and thus to the risks of unfair treatment between regions that could result. However, it is important for European workers to know that the Union has finally decided to take account of the job losses that badly managed globalisation can cause in each of our countries, particularly in traditional industrial regions.
I join with those who have congratulated Mrs Bachelot-Narquin and all the draftsmen on their thorough work, and I am delighted that the Fund will be operational as from 1 January 2007. Like many, I regret that the threshold for the granting of the Fund has not been lowered, that the sum is not larger and has not been definitively allocated and that the Fund cannot be harnessed for relocations within the European Union, where the majority take place.
However, this Fund does exist, and we need to get it up and running very quickly because there is a sense of urgency, as events frequently demonstrate, and then we need to assess its scope and usefulness, so that we can adjust it and replenish it if necessary. I am also pleased that there is an obligation to inform the workers and the regions that will benefit from it, because anything that can help make our often sceptical fellow citizens more aware of the added value provided by the European Union in terms of cohesion and solidarity is most welcome.
(IT) Mr President, Mr Špidla, ladies and gentlemen, in the face of the urgent need to restructure the fabric of European business, because of the process of globalisation, and prompted by the emergence of a large European market, we are concerned to ensure that the costs of such changes, which are in themselves positive, are not borne solely by the world of work.
We therefore welcome European initiatives such as the creation of a globalisation fund, which we are debating today, and the report on corporate social responsibility, which we shall discuss tomorrow. The development of the free market within the context of a social economy must of necessity combine the creative impetus of economic freedom with the positive values of action to promote solidarity. Only in this way will businesses and work be an asset to the European Community. To that end, the creation of the globalisation fund is an important tool in achieving this balance, which would otherwise be lost, leading to social injustice and the loss of jobs. At the moment, we can see significant examples of this in the difficulties of large firms such as Volkswagen in Belgium, and significant regional problems such as those of Magrini Galileo in the Veneto - my region.
We therefore hope that this initiative, although it is experimental, can produce positive results and can be properly funded. I would also like to thank the rapporteur for her commitment.
(HU) It continues to be the Union's job to remove the structural barriers which trade liberalisation and the open markets are facing. We need to harness the benefits of globalisation to increase employment and raise our citizens' living standards, as we will otherwise suffer its disadvantages. While globalisation is associated with positive developments at a European level, it can cause serious problems leading to acute economic and social trauma in individual areas. The Community, as a whole, enjoys the benefits of globalisation, but problems that may have a negative impact can arise at the local level.
The Community's job is to provide workers with appropriate, effective support enabling them to access the labour market. This is also dictated by the duty of solidarity. Rapid, effective help is required in these areas, which is why I welcome this new fund, in addition to the existing funds. But to ensure that this programme can provide a real panacea, a suitable budget is necessary. We must not be prevented from doing this by the unrealistically high cofinancing commitment, nor is it ideal if we exclude smaller areas from this opportunity to improve their situation.
(EL) Mr President, first let me congratulate rapporteur Mrs Bachelot-Narquin on her work. Furthermore, I would like to say that from the list of speakers we have today it is clear that the issue we are discussing is very important. We could not have it any other way considering that globalisation is an unavoidable reality, which has negative effects on the economy. Its consequences have to be dealt with and I think that the idea of the Globalisation Fund handles them in a rather smart way, because instead of using new budget funds, it uses funds that were not allocated in order to cope with these adverse consequences of globalisation.
I feared that the implementation of the idea as proposed by the European Commission would encounter problems, but I am glad that Parliament dealt with them. I am referring to small countries, in particular, which because of their size were running the risk of being left outside from the fund's planning, given that the required amounts would be too high to apply to major enterprises in smaller countries.
The regulation that was adopted deals with this issue and at the same time we send out the message that the European Parliament cares about all European Union countries, equally. For Greece, my country, the final amendment of the document is positive and I believe that the message that we send out to the citizens regarding the creation of this fund, is positive. In this way the European Union shows sensitivity towards social problems and I believe that in this way the European Union's credibility is boosted.
(EL) Mr President, Commissioner, ladies and gentlemen, I think you will agree with me when I say that globalisation begun, I would say, with the appearance of man on Earth; it is a form of a natural phenomenon, namely an unavoidable one. Now that we are feeling its intensity, our goal, our vision ought to be that of a globalisation with a human face.
Due to its special European history and culture, the European Union can have a major contribution to this process. However, any negative effects should not, under any circumstance, cause us to take protective measures, which will have negative long-term consequences. Therefore, I agree entirely with the Fund's objectives and I would like to point out two important elements, first that all Member States should have access to it and second, that it should be dynamic in nature and adapt depending on market conditions.
However, the question at hand is whether, in reality, all Member States can benefit from the Fund. The globalisation phenomenon affects all countries and more so the small and weak ones, which because of their size will never reach the one thousand terminations of employment per sector. Therefore, it is a step in the right direction to adopt exceptions when serious consequences in employment and local economy are substantiated. However, 15% for aiding such exceptions, I believe is small. I do, though, consider it a positive fact that the Fund will be dynamic in nature, which means that if the need arises, this percentage will be readjusted.
For all the above and for the facts that I did not mention, I would like to congratulate the rapporteur.
(NL) Mr President, Commissioner, this fund is indeed creating an opportunity for us to bring Europe's social dimension to the fore. We will not leave the workers affected by the job restructuring out in the cold. We will send out the message - and it is important that this signal is also sent out at European level - that, in those cases, we must, and indeed will, pull out all the stops to steer those people who lose their jobs as effectively as possible in search for another job, of course. This is in the short term, as someone mentioned a moment ago, the case for the restructuring that is being conducted at the Volkswagen Vorst plant in Brussels, where thousands of people, not least the suppliers, are facing job losses.
Today, many of the workers affected are opting for a high redundancy pay-out, but this, Commissioner, does not make the need and support of those workers in search of new jobs any less urgent; quite the reverse. We are therefore relying on their being eligible for support from the fund, because this is very much a sector that is feeling the effects of globalisation.
By way of conclusion, Commissioner, I should like to add that a huge number of the workers are pinning their hope on the Commission in the next few weeks and months. I take it as read that we will not let them down.
Member of the Commission. (CS) Ladies and gentlemen, I should like to thank you for this debate, which has addressed the issue of the fund from a variety of perspectives. I feel that every aspect has been considered and assessed. I must be brief and would like to highlight just a few points that emerged clearly from the debate. The fund is not a panacea, a cure for all ills. It is simply one weapon in our armoury that is useful and that we have assessed from various points of view. The conclusion we have come to is that this is an effective weapon that is capable of providing help for a large number of people in a short space of time.
A further important perspective that I should like to highlight is that this fund is earmarked for people, and should not, therefore, benefit large corporations. This is a fund designed for individual workers, a point that must not be overlooked.
Another issue that came through implicitly from today's debate was the fear of whether the criteria that have been established are actually the right ones. I feel we can safely say that these criteria have been considered extremely carefully by all those with an interest in work and in the creation of this fund. No human undertaking ever offers absolute certainty. The regulation includes a concept relating to the rendez-vous clause that will make it possible to consider other changes very quickly depending on the course of events. It is clear, however - and this debate has convinced me of this - that all criteria have been deeply thought through from all relevant points of view.
As regards individual amendments, I can say clearly that the Commission can accept all amendments on which there is agreement at first reading. I sincerely hope that tomorrow's vote goes successfully and that the regulation can be up and running as of 1 January. I should like to quote a phrase used by Mr Remek: 'He who gives quickly gives twice', a phrase often used in Czech, and understood everywhere. It would be far better if we could establish the fund by 1 January, rather than if it were to happen weeks or months later. With tomorrow's vote the European Parliament can send out a positive signal to the citizens of Europe. I believe that this has been explained in the debate from different perspectives.
I thank all speakers in the debate and, in particular, the Committee on Employment and Social Affairs for its serious work in a difficult and challenging global environment.
The debate is closed.
The vote will be tomorrow.
Written statement (Rule 142)
(FR) One can only welcome the adoption of the report on the European Globalisation Fund (EGF), which marks a new position on the part of the EU when it comes to dealing with the social consequences of globalisation. Its implementation, as from January 2007, testifies to the desire of the European institutions to find an effective solution to relocations and to put the social rights of the individual back at the centre of the system. This fund will enable selective, individual aid to be offered to workers who have been made redundant on account of globalisation, so as to help them retrain for new jobs.
While it is recognised that, by and large, the opening up of economies to competition is positive for growth and competitiveness, it can also lead to painful relocations and brutal job losses. The case of Volkswagen in Belgium is a perfect example of this.
Admittedly, instruments for supporting employees affected by globalisation-related relocations already exist at Member State level. Nevertheless, the adoption of this report means that an instrument can be created at Community level that reflects the solidarity of the EU. This fund corresponds to a strong expectation on the part of Europeans and demonstrates the EU's ability to react swiftly when the solidarity of the people is at stake.